Name: Commission Regulation (EEC) No 1264/83 of 20 May 1983 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1983/84 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/54 Official Journal of the European Communities 21 . 5 . 83 COMMISSION REGULATION (EEC) No 1264/83 of 20 May 1983 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1983/84 milk year threshold price of Cheddar ; whereas these values were laid down by Commission Regulation (EEC) No 1767/82 (5), as last amended by Regulation (EEC) No 86/83 (6) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (7) thereof, Whereas Articles 7 (2) and 9 (2) of Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regu ­ lation (EEC) No 1206/83 (4), provide for the adjust ­ ment of the free-at-frontier values for certain cheeses for any variation in the target price for milk or the Whereas as a result of the fixing of the target price and the threshold prices for the 1983/84 milk year, it is necessary to adjust the free-at-frontier values shown in Annex I to Regulation (EEC) No 1767/82 ; Whereas the reference to processed cheeses in Annex III (D) to that Regulation should be extended to include the processed cheeses listed under (h) in Annex I to the same Regulation ; Whereas the Government of the People's Republic of Bulgaria has designated a different agency which is authorized to issue IMA 1 certificates ; whereas it is necessary therefore to amend Annex IV in order to take account of that change, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . Points (a), (b), (d), (e) and (f) in Annex I are replaced by the following : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (a) ex 04.04 A Emmentaler, Gruyere , Sbrinz, Appen ­ zell , Vacherin fribourgeois and Tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others :  Whole cheeses with rind (') (a), of a free-at-frontier value (2) of not less than 357,14 ECU but less than 381,32 ECU per 100 kg net weight,  Pieces packed in vacuum or in inert gas , with rind (') (a) on at least one side , of a net weight of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 381,32 ECU but less than 405,50 ECU per 100 kg net weight Switzerland 18,13 (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140 , 20 . 5 . 1982, p. 1 . ( 3 ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . (4 OJ No L 132, 21 . 5 . 1983 , p. 3 . 0 OJ No L 196, 5 . 7 . 1982, p . 1 . (6) OJ No L 13 , 15 . 5 . 1983, p. 8 . 21 . 5 . 83 Official Journal of the European Communities No L 133/55 CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (b) ex 04.04 A Emmentaler, Gruyere, Sbrinz, Appen ­ zell , Vacherin fribourgeois and Tete de Moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois, and at least three months in the case of the others :  Whole cheeses with rind (') (a), of a free-at-frontier value (2), not less than 381,32 ECU per 100 kg net weight,  Pieces packed in vacuum or in inert gas (3), with rind 0(a) on at least one side, of a net weight of not less than 1 kg and of a free-at-frontier value (2) not less than 405,50 ECU per 100 kg net weight,  pieces packed in vacuum or in inert gas (3), of a net weight not exceeding 450 g and of a free-at-frontier value (2) of not less than 439,35 ECU per 100 kg net weight Switzerland 9,07 (d) ex 04.04 E I b) 1 Cheddar, made » from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 1 00 kg net weight of not less than :  285,79 ECU in the case of whole cheeses (') (b),  303,93 ECU in the case of cheeses of a net weight of not less than 500 g,  316,02 ECU in the case of cheeses of a net weight of less than 500 g, subject to an annual tariff quota of 2 750 tonnes Canada 12,09 (e) ex 04.04 E I b) 1 Whole cheddar cheeses (') (b), of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at ­ frontier value of not less than 279,75 ECU per 100 kg net weight, subject to an annual tariff quota of 9 000 tonnes Australia, New Zealand 12,09 (f) ex 04.04 E I b) 1 and ex 04.04 E I b) 2  Cheddar and  Other cheeses falling within subheading 04.04 E I b) 2, intended for processing, of a free-at-frontier value (2) of not less than 255,57 ECU per 100 kg net weight, subject to an annual tariff quota of 3 500 tonnes Australia, New Zealand 12,09' No L 133/56 Official Journal of the European Communities 21 . 5 . 83 2. In Annex III (D) the words As regards the processed cheeses listed under (g) in Annex I' are replaced by the words 'As regards the processed cheeses listed under (g) and (h) in Annex I', 3 . The heading concerning Bulgaria in Annex IV is hereby replaced by the following : 'Non-member country CCT subheading and description Issuing agency Name Location Bulgaria 04.04 E I b) 2 Kashkaval and cheeses of sheep's milk or buffalo milk Bulgarkontrola Sofia' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission